 



Exhibit 10.34.2

SECOND AMENDMENT TO CREDIT AGREEMENT

     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (herein called the “Second
Amendment”) dated for reference as of                          , 2004, by and
among LA GRANGE ACQUISITION, L.P. (“Borrower”), a Texas limited partnership, and
FLEET NATIONAL BANK, as administrative agent (in such capacity, “Administrative
Agent”), and the Lenders referred to herein.

W I T N E S S E T H:

     WHEREAS, Borrower, Administrative Agent, FLEET SECURITIES, INC. (now BANC
OF AMERICA SECURITIES LLC) and WACHOVIA CAPITAL MARKETS, LLC, as joint lead
arrangers and book runners, WACHOVIA BANK, NATIONAL ASSOCIATION, as syndication
agent, THE ROYAL BANK OF SCOTLAND PLC and BNP PARIBAS, as co-documentation
agents, BANK OF SCOTLAND, as senior managing agent, U.S. BANK NATIONAL
ASSOCIATION and FORTIS CAPITAL CORP., as co-agents, and the Lenders party
thereto (“Lenders”) have entered into that certain Second Amended and Restated
Credit Agreement dated as of January 20, 2004 (as heretofore amended,
supplemented, or otherwise modified, the “Original Agreement”), for the purpose
and consideration therein expressed, whereby Lenders became obligated to extend
credit to Borrower as therein provided; and

     WHEREAS, Borrower, Administrative Agent, and the Lenders desire to amend
the Original Agreement as provided herein;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement and in
consideration of the loans and other credit that may hereafter be extended by
Lenders to Borrower, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto do hereby
agree as follows:

ARTICLE I. – Definitions and References

     Section 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Second Amendment. The term “the Credit Agreement” shall mean the Original
Agreement as amended by this Second Amendment.

ARTICLE II. – Amendments to Original Agreement

     Section 2.1. Mandatory Prepayments. Section 2.6(c) of the Original
Agreement is hereby amended to read as follows:

     “(c) To the extent that any Restricted Person receives from time to time
during the period after the Closing Date and on or before October 1, 2004 net
cash proceeds (as defined

 



--------------------------------------------------------------------------------



 



below) of any Equity Contribution (other than contributions to a Subsidiary of
Borrower from Borrower or from another Subsidiary of Borrower), but only to the
extent that the aggregate amount of such net cash proceeds received during such
period does not exceed $200,000,000, Borrower will repay a principal amount of
the outstanding Revolver Loans (up to the outstanding balance thereof) in an
amount equal to fifty percent (50%) of such net cash proceeds. Such repayment
pursuant to the preceding sentence shall not reduce the amount of the Revolver
Commitments, and amounts so repaid may be reborrowed, subject to the terms and
conditions of this Agreement. To the extent that any Restricted Person receives
net cash proceeds of any Equity Contribution (other than contributions to a
Subsidiary of Borrower from Borrower or another Subsidiary of Borrower)
(x) during the period after the Closing Date and on or before October 1, 2004 in
excess of an aggregate amount of net cash proceeds received during such period
of $200,000,000 or (y) at any time after October 1, 2004 (without regard to the
amount of such net cash proceeds), Borrower will (i) first, prepay a principal
amount of the outstanding Term Loans (up to the outstanding balance thereof) in
an amount equal to fifty percent (50%) of such net cash proceeds and (ii) next,
to the extent that such fifty percent (50%) of net cash proceeds exceeds the
outstanding principal amount of the Term Loans, repay the principal amount of
the Revolver Loans. As used in this Section 2.6(c), the term “net cash proceeds”
shall mean the cash proceeds of an Equity Contribution net of underwriters’,
purchasers’ or arrangers’ discounts, commissions and fees, legal, accountancy,
registration, or printing fees and expenses and other fees and expenses incurred
in connection with an offering of Equity to be paid or reimbursed by the issuer
and net of any taxes, if any, paid or payable as a result thereof.”

ARTICLE III. – Conditions of Effectiveness

     Section 3.1. Effective Date. This Second Amendment shall become effective
(the “Effective Date”), and is expressly conditioned, upon (i) the receipt by
Administrative Agent, at Administrative Agent’s office, of a counterpart of this
Second Amendment executed and delivered by Borrower, Administrative Agent and
each Lender, and (ii) the satisfaction of each of the conditions precedent set
forth in the First Amendment.

ARTICLE IV. – Representations and Warranties

     Section 4.1. Representations and Warranties. In order to induce
Administrative Agent and the Lenders to execute and deliver this Second
Amendment, Borrower represents and warrants to each Lender that:

     (a) The representations and warranties contained in Article V of the
Original Agreement are true and correct at and as of the time of the
effectiveness hereof.

     (b) Borrower is duly authorized to execute and deliver this Second
Amendment, Borrower is and will continue to be duly authorized to borrow monies
under the Credit Agreement, and Borrower is and will continue to be duly
authorized to perform its obligations under the Credit Agreement. Borrower has
duly taken all action necessary to authorize the execution and delivery of this
Second Amendment and to authorize the performance of the obligations of Borrower
hereunder.

2



--------------------------------------------------------------------------------



 



     (c) The execution and delivery by each Restricted Person of this Second
Amendment, the performance by each Restricted Person of its obligations
hereunder and the consummation of the transactions contemplated hereby and
thereby do not and will not conflict with any provision of law, statute, rule or
regulation or of the organizational documents of any Restricted Person, or of
any material agreement, judgment, license, order or permit applicable to or
binding upon any Restricted Person, or result in the creation of any lien,
charge or encumbrance upon any assets or properties of any Restricted Person.
Except for those which have been obtained, no consent, approval, authorization
or order of any court or governmental authority or third party is required in
connection with the execution and delivery by any Restricted Person of this
Second Amendment or the consummation by any Restricted Person of the
transactions contemplated hereby.

     (d) When duly executed and delivered, each of this Second Amendment and the
Credit Agreement will be a legal and binding obligation of Borrower enforceable
in accordance with its terms, except as limited by bankruptcy, insolvency or
similar laws of general application relating to the enforcement of creditors’
rights and by equitable principles of general application.

ARTICLE V. – Miscellaneous

     Section 5.1. Ratification of Agreements. The Original Agreement as hereby
amended is hereby ratified and confirmed in all respects. Any reference to the
Credit Agreement in any Loan Document shall be deemed to be a reference to the
Original Agreement as hereby amended. The execution, delivery and effectiveness
of this Second Amendment shall not, except as expressly provided herein, operate
as a waiver of any right, power or remedy of Lenders or Administrative Agent
under the Credit Agreement, the Notes, or any other Loan Document nor constitute
a waiver of any provision of the Credit Agreement, the Notes or any other Loan
Document.

     Section 5.2. Survival of Agreements. All representations, warranties,
covenants and agreements of Borrower herein shall survive the execution and
delivery of this Second Amendment and the performance hereof, and shall further
survive until all of the Obligations are paid in full. All statements and
agreements contained in any certificate or instrument delivered by any
Restricted Person hereunder or under the Credit Agreement to Administrative
Agent or any Lender shall be deemed to constitute representations and warranties
by, and agreements and covenants of, Borrower under this Second Amendment and
under the Credit Agreement.

     Section 5.3. Loan Documents. This Second Amendment is a Loan Document, and
all provisions in the Credit Agreement pertaining to Loan Documents apply
hereto.

     Section 5.4. Governing Law. This Second Amendment shall be governed by and
construed in accordance with the laws applicable to the Credit Agreement.

     Section 5.5. Counterparts. This Second Amendment may be separately executed
in counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Second Amendment.

3



--------------------------------------------------------------------------------



 



     THIS SECOND AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first written
above.

          BORROWER:   LA GRANGE ACQUISITION, L.P.
 
       

  By:   LA GP, LLC

      its general partner
 
       

  By:    

     

--------------------------------------------------------------------------------

 

      Name:

      Title:
 
            FLEET NATIONAL BANK, as Administrative     Agent, LC Issuer and a
Lender
 
       

  By:    

     

--------------------------------------------------------------------------------

 

      Name:

      Title:

SECOND AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



Signature Page to Second Amendment
to Credit Agreement

     IN WITNESS WHEREOF, the undersigned Lender hereby consents to and enters
into the Second Amendment to Credit Agreement dated for reference as of
                       , 2004, among La Grange Acquisition, L.P., Fleet National
Bank, as administrative agent, and the Lenders referred to therein.

             

--------------------------------------------------------------------------------

      Name of Lender
 
       

  By:    

     

--------------------------------------------------------------------------------

 

      Name:

      Title:

SECOND AMENDMENT TO CREDIT AGREEMENT

 